    Case 2:18-cv-07755-GW-SK Document 22-1 Filed 02/14/19 Page 1 of 3 Page ID #:107
 YU | MOHANDESI LLP
 Brett B. Goodman (SBN 260899)
 633 West Fifth Street, Suite 2800
 Los Angeles, CA 90071
 213.375.3543 | 213.377.5501 Facsimile
 bgoodman@yumollp.com

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 Anthony Shotwell,                                                      CASE NUMBER
                                                                                                  2:18-cv-07755
                                                      Plaintiff(s)
                             v.
  Charter Communications, Inc. and I.C. System,                          (PROPOSED) ORDER ON APPLICATION OF
 Inc.; and Does 1 through 10 inclusive,                                  NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                             A SPECIFIC CASE PRO HAC VICE
                                                   Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Malone, Robbie                                                                  of    Malone and Martin PLLC
  Applicant’s Name (Last Name, First Name & Middle Initial                              8750 N. Central Expressway Suite 1850
  214-346-2630                            214-346-2631                                  Dallas, TX. 75231
  Telephone Number                        Fax Number
  rmalone@mamlaw.com
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  I.C. System, Inc.


  Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
  Goodman, Brett B.                                                                    of   Yu Mohandesi LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                   633 West Fifth Street, Suite 2800
  260899                            213-375-3543                  213.377.5501              Los Angeles, CA 90071
   Designee’s Cal. Bar No.          Telephone Number                Fax Number
  bgoodman@yumollp.com
                                  E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant is
                           regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐    because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.


                                                                             U.S. District Judge/U.S. Magistrate Judge
 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
Dated: Click
    Case     here to enter a date.
           2:18-cv-07755-GW-SK     Document 22-1 Filed 02/14/19 Page 2 of 3 Page ID #:108




G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE   Page 1 of 1
                          Case 2:18-cv-07755-GW-SK Document 22-1 Filed 02/14/19 Page 3 of 3 Page ID #:109



                             1                               CERTIFICATE OF SERVICE
                             2          I certify that on February 14, 2019, a copy of the foregoing was filed and served
                             3    electronically in the ECF system. Notice of this filing will be sent to the parties of
                             4    record by operation of the Court’s electronic filing system. Parties may access this
                             5    filing through the Court’s system.
                             6
                                        DATED: February 14, 2019
                             7
                             8
                             9                                            YU MOHANDESI LLP

                         10
                                                                          By:   /s/ Brett B. Goodman
                         11                                                     Brett B. Goodman
633 W. Fifth Street, Suite 2800




                         12
   Los Angeles, CA 90071
    YU | MOHANDESI LLP




                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28


                                                                    CERTIFICATE OF SERVICE
